Case 5:19-cv-00550-SMH-MLH Document 30 Filed 04/17/20 Page 1 of 1 PageID #: 99



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 SHREVEPORT DIVISION

 DAVID M. WASHINGTON                                            CIVIL ACTION

 VS.                                                            NO. 5:19-CV-0550-SMH-MLH

 THE PRUDENTIAL INSURANCE COMPANY OF AMERICA


                  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff, David Washington

 (“Plaintiff”) and Defendant, The Prudential Insurance Company of America (“Prudential”), by

 and through their respective undersigned counsel, hereby dismiss this action with prejudice. Each

 party will bear its own costs, expenses and attorneys’ fees.

 April 17, 2020

 Jointly and respectfully submitted,

 DAVID WASHINGTON                                     THE PRUDENTIAL INSURANCE
                                                      COMPANY OF AMERICA
 /s/ Reagan Toledano
 Willeford & Toledano                                 /s/ Patricia LeBlanc (with consent)
 Reagan L. Toledano (La. 29687) (T.A)                 Patricia LeBlanc
 James F. Willeford (La. 13485)                       3421 N. Causeway Blvd., Ste. 201
 201 St. Charles Avenue, Suite 4208                   Metairie, LA, 70002
 New Orleans, LA 70170                                Phone: (504) 828-1010
 Phone: (504) 582-1286                                Fax: (504) 828-1079
 Fax: (313) 692-5927                                  Email: pleblanc@Lfvlaw.com
 Email: rtoledano@willefordlaw.com
                                                      Julie M. Kamps (admitted pro-hac vice)
                                                      Amanda A. Sonneborn (admitted pro-hac
                                                      vice)
                                                      SEYFARTH SHAW LLP
                                                      233 South Wacker Dr., Ste. 8000
                                                      Chicago, IL 60606-6448
                                                      Phone: (312) 460-5000
                                                      Fax: (312) 460-7000
                                                      Email: jkamps@seyfarth.com
                                                      Email: asonneborn@seyfarth.com
